NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0677-16T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

CLIFFORD HARRIS,

        Defendant-Appellant.


              Argued telephonically June 7, 2018 –
              Decided June 20, 2018

              Before Judges Haas and Gooden Brown.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Indictment No.
              96-05-0548.

              Clifford Harris, appellant, argued the cause
              pro se.

              Michele C. Buckley, Special Deputy Attorney
              General/Acting Assistant Prosecutor, argued
              the   cause   for  respondent   (Michael  A.
              Monahan, Acting Union County Prosecutor,
              attorney; Michele C. Buckley, of counsel and
              on the brief).

PER CURIAM
       Defendant Clifford Harris appeals from the August 29, 2016

Law Division order denying his second petition for post-conviction

relief    (PCR).    Because     the    trial   judge      failed   to    make     any

meaningful findings of fact or conclusions of law in support of

his    decision,   we   are   constrained      to   reverse     and   remand      for

further proceedings.

       After a jury found defendant guilty of murder, possession

of a weapon for an unlawful purpose, and unlawful possession of

a weapon, the trial court sentenced defendant to a thirty-year

term    of   imprisonment,     with    a    thirty-year     period      of    parole

ineligibility, for murder, and a concurrent four-year term for

unlawful possession of a weapon.1            On defendant's direct appeal,

we affirmed his conviction and sentence, and the Supreme Court

denied certification.         State v. Harris, No. A-2261-97 (Oct. 23,

2000), certif. denied, 167 N.J. 629 (2001).

       Defendant subsequently filed a petition for PCR in which he

alleged that his trial counsel had been ineffective in various

respects.     After conducting an evidentiary hearing, the trial

court    denied    defendant's        petition,     and    we    affirmed        this

determination.     State v. Harris, No. A-0728-04 (Mar. 28, 2006).




1
  The court merged defendant's conviction for possession of a
weapon for an unlawful purpose into his conviction for murder.

                                        2                                    A-0677-16T4
    In June 2016, defendant filed his second petition for PCR.

Among other things, defendant alleged that his sentence was illegal

because the trial court failed to:              (1) grant him appropriate

"good time" credits against his period of parole ineligibility;

(2) properly apply this court's decision in Merola v. Department

of Corrections, 285 N.J. Super. 501 (App. Div. 1995); and (3)

take into account certain amendments to N.J.S.A. 2C:11-3(b) that

he believed affected the constitutionality of his sentence.

    Without conducting oral argument or a hearing, the trial

court denied defendant's petition in a one-sentence order that

merely stated: "ORDERED, that the petition for [PCR] is hereby

denied for failure to allege on its face a basis to preclude

dismissal under N.J.C.R. [sic] 3:22-4(b)."              The court did not

make any findings of fact concerning defendant's contentions,

state   what   specific   arguments       it   considered,   or   explain   its

reasoning or conclusions of law in connection with its terse

ruling.   This appeal followed.

    On appeal, defendant presents the same contentions he raised

before the trial court.        He asserts that he "is entitled to

'good time' credits which were already entered on his official

classification    records,    to   complete       his   entire    thirty-year

sentence, or, in the alternative, a hearing to determine whether

the denial of the application of these credits violates the

                                      3                               A-0677-16T4
constitutions of New Jersey and the United States."           However, we

are unable to review this issue because the trial court ignored

its duty to make adequate findings of fact and conclusions of law.

     No one – not the parties and not this court – can properly

function or proceed without some understanding of why a judge

has rendered a particular ruling.         See Curtis v. Finneran, 83

N.J. 563, 569-70 (1980) (requiring trial court to clearly state

its factual findings and correlate them with the relevant legal

conclusions).      The   failure   to   provide   findings   of   fact   and

conclusions of law "constitutes a disservice to the litigants, the

attorneys and the appellate court." Ibid. (quoting Kenwood Assocs.

v. Bd. of Adjustment, Englewood, 141 N.J. Super. 1, 4 (App. Div.

1976)).   As our colleague, Judge Jose Fuentes, recently stated,

"our function as an appellate court is to review the decision of

the trial court, not to decide the motion tabula rasa." Estate of

Doerfler v. Federal Ins. Co., ___ N.J. Super. ___ (App. Div. 2018)

(slip op. at 5).

     While this was defendant's second petition for PCR, its

resolution still "required a careful analysis and the requisite

findings to insure a just result.          Fact-finding is just that.

It is not a recitation of [a court rule] but a clear and concise

demonstration that the litigant[] [has] been heard and [his]




                                   4                               A-0677-16T4
arguments considered.     Justice requires no less."           Bailey v. Bd.

of Review, 339 N.J. Super. 29, 33 (App. Div. 2001).

    Accordingly, we reverse the August 29, 2016 order.                      We

remand   this   matter   with   the   direction   that   the    trial   court

consider defendant's contentions, and make detailed findings of

fact and conclusions of law on all the issues raised, within

forty-five days of the date of this opinion.

    Reversed and remanded.        We do not retain jurisdiction.




                                  5                                A-0677-16T4